DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 2/14/2022, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“comprises a defective rate of the cluster calculated based on quality inspection result data for each measurement sample included in the cluster; and
a graph creation unit that determines a hue of a graph element of each cluster on the basis of the evaluation value of the cluster in the evaluation value calculation range calculated by the evaluation value calculation unit and a color reference evaluation value corresponding to the hue that is a reference of the graph element, and creates and outputs a graph representing 

Regarding to claim 5, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a graph creation unit that determines a hue of a graph element of each cluster on the basis of the evaluation value of the cluster in the evaluation value calculation range calculated by the evaluation value calculation unit and a color reference evaluation value corresponding to the hue that is a reference of the graph element, and creates and outputs a graph representing the number of nodes belonging to each cluster for each aggregation unit time in a specified display period,
wherein the evaluation value calculation unit, when the evaluation value calculation range is changed, recalculates the evaluation value for each cluster in the changed evaluation value calculation range;
wherein the graph creation unit uses the evaluation value recalculated for each cluster within the evaluation value calculation range to recreate a graph showing the number of nodes belonging to each cluster for each aggregation unit time in the specified display period;
wherein the hue of the graph element of the cluster is determined by the magnitude relationship and a magnitude of the difference between the evaluation value of the cluster and the color reference evaluation value in the evaluation value calculation range; and
wherein the graph creation unit, when a color boundary evaluation value is set, determines a hue of a graph element of the cluster in which the magnitude of the difference 

Regarding to claim 7, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“comprises a defective rate of the cluster calculated based on quality inspection result data for each measurement sample included in the cluster;
determining a hue of a graph element of each cluster on the basis of the evaluation value of the cluster in the evaluation value calculation range and a color reference evaluation value corresponding to the hue that is a reference of the graph element, and creating a graph representing the number of nodes belonging to each cluster for each aggregation unit time in a specified display period; and
outputting the graph to a display unit”.

	Regarding to claim 10, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a graph creation unit that determines a hue of a graph element of each cluster on the basis of the evaluation value of the cluster in the evaluation value calculation range calculated by the evaluation value calculation unit and a color reference evaluation value corresponding to the hue that is a reference of the graph element, and creates and outputs a graph representing the number of nodes belonging to each cluster for each aggregation unit time in a specified display period; 
wherein the graph creation unit, when the color reference evaluation value is changed, determines the hue of the graph element of each cluster on the basis of the evaluation value of the cluster in the evaluation value calculation range and the changed color reference evaluation value, and recreates the graph showing the number of nodes belonging to each cluster for each aggregation unit time in the specified display period;
wherein the hue of the graph element of the cluster is determined by the magnitude relationship and a magnitude of the difference between the evaluation value of the cluster and the color reference evaluation value in the evaluation value calculation range; and
wherein the graph creation unit, when a color boundary evaluation value is set, determines a hue of a graph element of the cluster in which the magnitude of the difference between the evaluation value of the cluster and the color reference evaluation value exceeds the magnitude of the difference between the color boundary evaluation value and the color reference evaluation value as the same hue as the hue corresponding to the color boundary evaluation value”.

Claims 2-4, 6, and 8-9 are allowed due to dependency of claim 1.

Closest Reference Found
 	Closest prior art made of record includes Bai (US 20150213706 A1) in view of Tokuoka (US 20150058778 A1), and further in view of Kagawa (US 20020135597 A1) either alone or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/HAI TAO SUN/Primary Examiner, Art Unit 2616